Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered April 13, 1992, convicting him of robbery in the second degree (two counts) and assault in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Friedmann, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant’s contention that the People did not prove beyond a reasonable doubt that the victim suffered from physical injury is without merit (see, People v Scott, 205 AD2d 714 [decided herewith]).
We have examined the defendant’s remaining contentions and find them to be without merit. O’Brien, J. P., Santucci, Altman and Krausman, JJ., concur.